            Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANYWHERECOMMERCE, INC., and                           *
BBPOS LIMITED,                                        *
                                                      *
       Plaintiffs,                                    *
                                                      *
       v.                                             *       Civil Action No. 19-cv-11457-IT
                                                      *
INGENICO, INC., INGENICO CORP., and                   *
INGENICO GROUP, SA,                                   *
                                                      *
        Defendants.                                   *

                                  MEMORANDUM & ORDER

                                         February 3, 2021

       This action concerns a dispute between several entities in the mobile payments business.

Plaintiffs AnywhereCommerce, Inc. (“AnywhereCommerce”) and BBPOS Limited (“BBPOS”)

initially filed suit against Defendants Ingenico, Inc., Ingenico Corp., and Ingenico Group, SA.1 In

response, Ingenico Inc. filed counterclaims against Plaintiffs, including a claim that Plaintiffs

infringed Ingenico Inc.’s rights to nine asserted patents. Citing the undisputed fact that the

asserted patents are registered to BBPOS and to AnywhereCommerce’s parent company,

4361423 Canada Inc. (“436 Canada”), Plaintiffs have moved to dismiss this patent claim. Pls.’

Mot. Dismiss Count VIII [#79]. Plaintiffs contend that Ingenico Inc. does not have standing to

sue Plaintiffs for infringement of the asserted patents since Ingenico Inc. is not the owner or an




1
 Plaintiffs characterize Ingenico Group, SA, as a “French payments technology behemoth.” First
Am. Compl. ¶ 1 [#67]. Ingenico Corp. and Ingenico Inc. are described as Ingenico Group SA’s
primary United States subsidiaries. Id. Plaintiffs also initially named as a Defendant Ingenico
Ventures SAS, which Plaintiffs characterized as Ingenico Group, SA’s “France-based acquisition
vehicle.” Compl. ¶ 1 [#1]. However, Plaintiffs dismissed all claims against Ingenico Ventures
SAS without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). See Joint Stipulation
Dismissal 2 [#64].
           Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 2 of 13




exclusive licensee of the nine asserted patents. Plaintiffs also assert that Ingenico Inc. has failed

to state sufficient facts to support its claim for patent infringement. For the reasons set forth

below, the court finds that Ingenico Inc. has stated a claim for relief and, accordingly, Plaintiffs’

Motion to Dismiss Count VIII of Defendant Ingenico Inc.’s Second Amended

Counterclaims [#79] is DENIED.

    I.   Facts Alleged in the Second Amended Counterclaims

         On or around May 4, 2010, BBPOS entered into an “Engineering Development and

License Agreement” (the “Licensing Agreement”) with a company called ROAM Data, Inc.

(“ROAM”).2 See Licensing Agreement [#78-1]. Per the terms of the agreement, ROAM paid

BBPOS and provided BBPOS with other valuable consideration in return for BBPOS’s services,

including the design, manufacture, and production of certain mobile payment “Products.”3

Ingenico Inc. Second Am. Countercls. (“Am. Countercls.”) ¶ 14 [#78]; Licensing Agreement at 1

[#78-1]. BBPOS also provided ROAM with “a worldwide, perpetual, fully-paid license to freely

use and sell the Products.” Licensing Agreement at 1, ¶ 1.1 [#78-1].

         The agreement was amended on or around August 15, 2011. Am. Countercls. ¶ 13 [#78].

The amendment, which continued to identify ROAM as a Delaware corporation, explained that

the Licensing Agreement “originally contemplated an exclusive product license,” that BBPOS

had filed, or caused to be filed, a Patent Application for a secure audio-coupled card swiper, and



2
 According to the Licensing Agreement, which is attached to the Second Amended
Counterclaims as Exhibit 1 [#78-1], ROAM was a Delaware corporation with its head office in
Boston. Licensing Agreement at 1 [#78-1].
3
 The agreement defined the “Products” as: 1) an encrypted swipe reader “that has the ability to
generate capacitance for encryption from the audio jack of a mobile device or PC” developed by
BBPOS “including any variance of this design”; and 2) a “[chip card] capable [point of sale] unit
with Bluetooth Interface, sometimes referred to as the ‘BBPOS’ currently completing
certification.” Licensing Agreement at 10 [#78-1].
                                                  2
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 3 of 13




that ROAM and BBPOS wished to amend the Agreement “to include the Patent Application

within the scope of the exclusive license grant under the Agreement, [and] to clarify that the

scope of the license grant under the Agreement includes any other intellectual property rights of

[BBPOS] relating to the Products . . . .” Licensing Agreement at 12 [#78-1]. As amended,

BBPOS granted to ROAM “a worldwide, perpetual, fully-paid license to freely use the Partner

Intellectual Property to make, have made, develop, have developed, use, sell, offer for sale,

import and distribute the Products, any portion thereof, or any products similar to or based upon

any Products.” Id.; see also Am. Countercls. ¶ 14 [#78]. The Licensing Agreement does not

identify a specific catalogue of patents or patent applications conveyed by the agreement, but

instead defines “Partner Intellectual Property” to include “any and all patents and patent

applications relating to the Products” (the “Licensed Patents”). Licensing Agreement at 12 [#78-

1]. Included in this grant of rights was the “first right, but not the obligation, to institute,

prosecute and control legal proceedings and/or administrative proceedings to prevent or restrain

. . . infringement or misappropriation” of the Licensed Patents. Id. at 13.

        The Agreement also provided that the license granted to ROAM “is not transferrable or

assignable in the event [of] a sale of the Company to a competitor with its own POS products

without prior written consent of [BBPOS], not to unreasonably withheld.” Id. at 1, ¶ 1.2. The

2011 amendment made no change to that provision.

        Ingenico Ventures SAS held more than 70% of the ownership interests in ROAM as of

February 6, 2012. Defs.’ Answer ¶ 45 [#68]. By January 1, 2015, Ingenico Ventures SAS had

acquired 100% of ROAM. Id. ¶ 54. Then, on December 31, 2017, ROAM “merged with and

into” Ingenico Inc. Am. Countercls. ¶¶ 1, 12 [#78]. In light of the merger between ROAM and




                                                    3
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 4 of 13




Ingenico, Ingenico Inc. alleges that the agreement between BBPOS and ROAM is, for present

purposes, an agreement between BBPOS and Ingenico. Id. ¶ 13.

       Ingenico Inc. alleges that the Licensed Patents include, but are not limited to, the nine

patents asserted in this action (the “Asserted Patents”). Am. Countercls. ¶¶ 87, 90 [#78].

Ingenico Inc.’s counterclaims acknowledge that seven of the nine Asserted Patents are not

presently assigned to BBPOS but to AnywhereCommerce’s parent company, 436 Canada. Id.

¶ 88. Ingenico Inc. argues that even though some of the Asserted Patents are registered to 436

Canada, BBPOS “had or obtained sufficient rights in the Licensed Patents to convey all of the

rights that BBPOS conveyed in the [Licensing Agreement].” Id. ¶¶ 88, 92. Namely, Ingenico Inc.

asserts that the principal of BBPOS, who is listed as an inventor on each of the Asserted Patents,

had “asserted facts showing that [436 Canada’s] purported rights in some or all of the Asserted

Patents were invalid and that the patents properly belonged to BBPOS.” Id. ¶ 93. These “asserted

facts” include the allegation that [436 Canada] “fraudulently obtained” the patents from BBPOS

or that the contracts conveying the patents from BBPOS to 436 Canada “failed for lack of

consideration.” Id. Ingenico Inc. asserts further that 436 Canada “expressly acknowledged and

consented to Ingenico Inc.’s exclusive license over the Licensed Patents.” Id. ¶ 94.

 II.   Legal Standard

       Plaintiffs’ Motion to Dismiss Count VIII of Defendant Ingenico Inc.’s Second Amended

Counterclaims [#79] is assertedly brought pursuant to both Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

Plaintiffs’ Rule 12(b)(1) challenge is that Ingenico Inc. is not an owner or exclusive licensee of

the patents asserted and therefore does not have standing under the patent laws (i.e., statutory

standing) to bring its patent infringement claim. Pls.’ Mot. 11 [#79]. However, as the Federal

Circuit recently recognized in Lone Star Silicon Innovations LLC v. Nanya Tech. Corp., motions



                                                 4
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 5 of 13




to dismiss based on statutory standing “do[] not implicate standing or subject-matter

jurisdiction.” 925 F.3d 1225, 1235–36 (Fed. Cir. 2019); see also Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 128 n.4 (2014) (“the absence of a valid (as opposed to

arguable) cause of action does not implicate subject-matter jurisdiction, i.e., the court’s statutory

or constitutional power to adjudicate the case”) (internal quotation omitted). Accordingly, the

court considers Plaintiffs’ standing arguments under Rule 12(b)(6), not Rule 12(b)(1).4 Accord

Minden Pictures, Inc. v. John Wiley & Sons, Inc., 795 F.3d 997, 1001 (9th Cir. 2015)

(“[defendant’s] Rule 12 motion to dismiss should have been brought under Rule 12(b)(6) . . .

rather than under Rule 12(b)(1) . . . for the issue is statutory rather than Article III standing”).

        On a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), the well-pleaded facts in

the complaint must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). When adjudicating a Rule 12(b)(6) motion, the court “must

distinguish ‘the complaint’s factual allegations (which must be accepted as true) from its

conclusory legal allegations (which need not be credited).’” Garcia-Catalan v. United States, 734

F.3d 100, 103 (1st Cir. 2013) (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir.




4
  Plaintiffs’ motion arguably also raises questions of Article III standing insofar as Plaintiffs
allege that Ingenico Inc. does not hold any rights to the Asserted Patents and, as a result, argues
there is no injury and thus no case or controversy. However, Plaintiffs’ disputed contention that
Ingenico holds no rights to the Asserted Patents does not, by itself, deprive the court of its
statutory or constitutional power to adjudicate the case. See Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 89 (1998) (“Jurisdiction . . . is not defeated . . . by the possibility that the
averments might fail to state a cause of action on which petitioners could actually recover”)
(citing Bell v. Hood, 327 U.S. 678, 682 (1946)). Instead, “[d]ismissal for lack of subject-matter
jurisdiction because of the inadequacy of the federal claim is proper only when the claim is ‘so
insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely
devoid of merit as not to involve a federal controversy.’” Id. at 89 (quoting Oneida Indian Nation
of N.Y. v. County of Oneida, 414 U.S. 661, 666 (1974). Here, Ingenico’s argument that it holds
rights to the Asserted Patents is neither insubstantial nor implausible.


                                                   5
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 6 of 13




2012)). The plausible factual allegations, taken as true, must ultimately be able to support the

legal conclusion that underlies each claim for relief. See Haley v. City of Boston, 657 F.3d 39,

46 (1st Cir. 2011). Although the court ordinarily only considers the complaint’s plausible factual

allegations on a motion to dismiss, the First Circuit has recognized a narrow exception to this

rule for “documents the authenticity of which are not disputed by the parties; for official public

records; for documents central to plaintiffs’ claim; or for documents sufficiently referred to in the

complaint.” Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).

III.   Discussion

           A. Plaintiffs’ Standing Arguments

       Plaintiffs’ standing arguments come in three parts. First, Plaintiffs contend that Ingenico

Inc. lacks standing to bring suit as to those seven patents that are presently assigned to 436

Canada (the “436 Canada Patents”) because the patents were not, nor could ever have been,

licensed to ROAM since 436 Canada was not party to the Licensing Agreement. Pls.’ Mot. 11–

16 [#79]. Put another way, Plaintiffs argue that the rights to the 436 Canada Patents were not

BBPOS’s to give. Following oral argument, Plaintiffs elected to bring this aspect of their

argument in the form of a motion for summary judgment. Second, Plaintiffs point to the

Licensing Agreement’s provision stating that the license granted through the agreement to

ROAM could not be transferred in the event that ROAM was sold “to a competitor with its own

POS products without prior written consent” of BBPOS. Id. at 16 (citing Licensing Agreement at

1, ¶ 1.2 [#67-1]). Plaintiffs contend that this provision was triggered no later than January 1,

2015, when Ingenico Ventures SAS acquired 100% ownership in ROAM, thus prohibiting

transfer of the rights to the Licensed Patents to Ingenico Ventures SAS (and, later, to Ingenico

Inc.) since there was no written approval of the same. Id. at 16–19. Third, Plaintiffs raised at



                                                  6
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 7 of 13




hearing the argument that Ingenico Inc. lacked standing to sue for infringement of the Asserted

Patents without joining the assignees of the patents at issue in the action. The court addresses the

second and third arguments in turn.

                      1.Whether Ingenico Inc. has Adequately Pled that it is a Successor to
                        ROAM’s License Rights Under the BBPOS-ROAM Licensing Agreement
        Plaintiffs contend that Ingenico Inc. cannot claim infringement as to any of the Asserted

Patents because Ingenico Inc. never received the exclusive rights to the Licensed Patents held by

ROAM. Pls.’ Mot. 16 [#79].Plaintiffs’ argument rests on the provision in the Licensing

Agreement providing that ROAM’s rights to the Licensed Patents are “not transferrable or

assignable in the event a sale of [ROAM] to a competitor with its own POS products without

prior written consent of [BBPOS], not to be unreasonably withheld.” Id. (citing Licensing

Agreement at 1, ¶ 1.2 [#78-1]). Plaintiffs contend that Ingenico Ventures SAS’s ownership of

ROAM constituted a prohibited sale of ROAM to a competitor and thus the rights to the Asserted

Patents did not transfer. Id.

        There are at least two reasons that the court cannot resolve this dispute at the pleading

stage. First, although Defendants admit that Ingenico SAS owned a 100% interest in ROAM by

2015 (and 70% by February 2012), the counterclaim is silent as to when Ingenico Ventures SAS

first acquired its interests in ROAM. If Ingenico Ventures SAS had already acquired sufficient

interest in ROAM before ROAM entered into the Agreement or the Amendment, then the further

interest acquired by Ventures SAS or the merger with Ingenico Inc. may not have amounted to a

“sale” of ROAM during the contract term.5 Second, even if the court were to read the pleadings


5
 The 2013 agreement between 436 Canada and BBPOS, referenced in Ingenico Inc.’s Second
Amended Counterclaims [#78], states that 436 Canada “acknowledges that [BBPOS] previously
entered into an Engineering and Development and License Agreement with ROAM Data, Inc., a
subsidiary of Ingenico S.A. . . . .” 436 Canada–BBPOS Agreement at 11 [#79-2] (emphasis
added). It is unclear whether 436 Canada and BBPOS understood ROAM to have been a
                                                  7
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 8 of 13




as alleging facts supporting a prohibited sale of ROAM to Ingenico during the term of the

Licensing Agreement—such that the contract clause would preclude claims of infringement that

occurred following the sale—there is no basis to find on the pleadings that this provision would

also bar Ingenico Inc., as ROAM’s successor-in-interest, from bringing claims of infringement

that occurred during the period prior to the prohibited sale.6 Nothing in the pleadings supports

finding such a rescission as a matter of law.

                     2.Whether Ingenico Inc. has Standing to Sue as an Exclusive Licensee of the
                       Licensed Patents
       Plaintiffs’ final standing argument, raised at oral argument but not in its papers, is that

Ingenico Inc. does not have the right to bring this action under the United States patent laws. The

Federal Circuit has interpreted 35 U.S.C. §§ 100(d) and 281 to set forth that “[t]he owner of a

patent or the owner’s assignee can commence an action for patent infringement, but a licensee

alone cannot.” Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 976 (Fed. Cir. 2005)

(quoting Calgon Corp. v. Nalco Chem. Co., 726 F.Supp. 983, 985 (D.Del. 1989)). However, the

Federal Circuit has extended the statutory right to bring suit to exclusive licensees who have

been assigned “all substantial rights” in the patent since, in such cases, “the transferee is treated

as the patentee and has standing to sue in its own name.” Alps S., LLC v. Ohio Willow Wood

Co., 787 F.3d 1379, 1382 (Fed. Cir. 2015) (citing Propat Int’l Corp. v. Rpost, Inc., 473 F.3d




subsidiary of Ingenico S.A. at the time of the ROAM – BBPOS Licensing Agreement, or only in
2013 when 436 Canada and BBPOS were referencing that earlier agreement.
6
  At oral argument, Plaintiffs cited a recent decision in the Northern District of California, Uniloc
USA, Inc. v. Apple, Inc., No. 18-cv-00358-WHA, 2020 WL 7122617, at *5 (N.D. Cal. Dec. 4,
2020), for the proposition that a material breach of an exclusive licensing agreement would result
in Ingenico Inc. losing its exclusionary rights to the Licensed Patents and thus its Article III
standing. However, the loss of exclusive rights in Uniloc turned on the specific agreement at
issue there, pursuant to which a license was granted as security in the event of a default. No such
provision is at issue in the License Agreement here.

                                                  8
          Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 9 of 13




1187, 1189 (Fed.Cir.2007)). “If, however, the transferee or licensee does not hold all substantial

rights, it may ‘sue third parties only as a co–plaintiff with the patentee.’” Id. at 1382–83 (quoting

Mentor H/S, Inc. v. Med. Device Alliance, Inc., 240 F.3d 1016, 1017 (Fed. Cir. 2001).7

       Here, Plaintiffs argue that the Licensing Agreement did not assign ROAM “all substantial

rights” to the Licensed Patents and that, as a result, Ingenico Inc. cannot sue for infringement of

the Licensed Patents without adding 436 Canada and BBPOS as co-plaintiffs in the

Counterclaim.8 Complicating matters is the fact that 436 Canada is AnywhereCommerce’s parent

company and BBPOS is the accused infringer. Ingenico Inc. presents two arguments in rebuttal.

First, Ingenico Inc. contends that it holds “all substantial rights” to the Licensed Patents under

the BBPOS-ROAM Licensing Agreement. Second, Ingenico Inc. contends that even if it does

not hold all substantial rights to the Licensed Patents, requiring Ingenico Inc. to join an alleged

infringer and an alleged infringer’s parent company as co-plaintiffs would constitute an “absolute

failure of justice.” Because the court concludes that Ingenico, Inc., has adequately pled that




7
  The Supreme Court has noted that the purpose of this rule is “not only to give jurisdiction under
the patent laws, but also in most cases to enable the alleged infringer to respond in one action to
all claims of infringement for his act, and thus either to defeat all claims in the one action, or by
satisfying one adverse decree to bar all subsequent actions.” Indep. Wireless Tel. Co. v. Radio
Corp. of Am., 269 U.S. 459, 468 (1926). The Federal Circuit has also noted that this rule
recognizes “a danger in allowing patentees to award a ‘hunting license’ to third-parties.” Lone
Star Silicon Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1233 (Fed. Cir. 2019)
(citing Prima Tek II, L.L.C. v. A-Roo Co., 222 F.3d 1372, 1381 (Fed. Cir. 2000)).
8
  The parties’ briefs only note the option of adding the patent holders as co-plaintiffs, but it is not
apparent that Ingenico Inc.’s options would be so constrained. The Supreme Court has noted that
if the owner of the patent refuses or is unable to join an exclusive licensee as co-plaintiff, “the
licensee may make him a party defendant by process, and he will be lined up by the court in the
party character which he should assume.” Indep. Wireless Tel. Co., 269 U.S. at 468; Cf. Fed. R.
Civ. P. 19 advisory committee’s note to 1966 amendment (“Whenever feasible, the persons
materially interested in the subject of the action . . . should be joined as parties so that they may
be heard and a complete disposition made”).
                                                   9
         Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 10 of 13




ROAM was granted “all substantial rights” to the Licensed Patents under the Licensing

Agreement, it is not necessary to reach Ingenico Inc.’s second argument.

       Ingenico Inc.’s first argument that it holds “all substantial rights” to the Licensed Patents

is supported by the terms of the Licensing Agreement. First and foremost, the central

consideration is whether the agreement includes the “exclusive right to make, use, and sell

products or services under the patent.” Alfred E. Mann Found. For Sci. Research v. Cochlear

Corp., 604 F.3d 1354, 1360 (Fed. Cir. 2010) (citing Propat, 473 F.3d at 1193–94). Here, the

Licensing Agreement provides that BBPOS granted ROAM “a worldwide, perpetual, fully-paid

license to freely use” the Licensed Patents. Licensing Agreement at 13, ¶ 1.1 [#78-1]. With

minor exceptions discussed below, the license was also “exclusive on a worldwide basis,”

including as to BBPOS, which was prohibited from using or selling, or granting any other person

rights to the Licensed Patents to make, use, or sell, the Licensed Products, or any “products

similar to or based upon any” of the Licensed Products,. Id. at 14, ¶ 1.3. Accordingly, this

threshold requirement is met.

       As the Federal Circuit wrote in Vaupel Textilmaschinen KG v. Meccanica Euro Italia

SPA, “[i]n determining whether a grant of all substantial rights was intended, it is helpful to look

at what rights have been retained by the grantor, not only what was granted.” 944 F.2d 870, 875

(Fed. Cir. 1991). Here, in a short footnote, Plaintiffs focus on several rights retained by BBPOS

as the basis for their argument that BBPOS did not grant ROAM “all substantial rights.” Pls.’

Mot. 3 n.5 [#79]. However, the retained rights cited by Plaintiffs are at most minor derogations

from the grant of rights assigned to ROAM in the Licensing Agreement.

       Two of these retained rights are limited territorial rights, namely, that the Licensing

Agreement granted BBPOS the option to “jointly sell” the Licensed Products in a region or



                                                10
         Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 11 of 13




country where, due to regional or national policies, ROAM is “unable to provide” the licensed

technology, id. (citing Licensing Agreement at 3, ¶ 1.5 [#67-1]), and that the Licensing

Agreement granted BBPOS a nonexclusive right to use the Licensed Patents to make, use and

sell the Licensed Products in China and Philippines for use in those countries. Id. (citing

Licensing Agreement at 3, ¶ 1.5, and 14, ¶ 1.3 [#67-1]). As the Federal Circuit noted in Prima

Tek II, L.L.C., the patent laws “recognize[], and courts have long held, that an exclusive,

territorial license is equivalent to an assignment and may therefore confer standing upon the

licensee to sue for patent infringement.” 222 F.3d 1372, 1377 (Fed. Cir. 2000) (citing 35 U.S.C.

§ 261 (1994)) (internal citations omitted).

       Plaintiffs’ third argument is equally unavailing. Plaintiffs contend that while Ingenico,

Inc. obtained exclusive rights for “use and sale” of the Products or the Licensed Patents, the

Licensing Agreement did not prohibit BBPOS from manufacturing the Products or to use the

Licensed Patents to do the same. Pls.’ Mot. 3 n.5 [#79]. But where the Licensing Agreement

prohibited BBPOS from using or selling the Licensed Patents or the Products worldwide (except

as explicitly provided in the Agreement), the reservation of the right to manufacture the product

appears to be in service of BBPOS’s obligation to deliver to Ingenico, Inc. the products and

services to the extent requested by Ingenico, Inc. See e.g., Licensing Agreement at 2, ¶ 3.1 [#78-

1]. A reserved nonexclusive right to manufacture at the pleasure of the licensee9 accompanied by

no right to use, sell, exclude, alienate, license, or sublicense to others does not allow the court to




9
  Paragraph 9.2 of the Licensing Agreement provides that ROAM was entitled to all engineering,
files, and tools so as to be able to manufacture the Licensed Products itself. Licensing Agreement
at 7 [#78-1]. Furthermore, if ROAM, in its sole discretion, were to conclude that BBPOS no
longer provided the design and manufacturing services “properly or cost effectively,” ROAM
had the right to source the services elsewhere. Id.


                                                  11
         Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 12 of 13




conclude on the pleadings that ROAM was not the effective owner of the Licensed Patents and

Plaintiffs have not provided any authority otherwise.10

           B. Rule 12(b)(6) Challenge

       Plaintiffs’ final challenge is that Ingenico Inc. has failed to state sufficient facts to

support its claim for patent infringement. Specifically, Plaintiffs contend that Ingenico Inc.

“makes no effort whatsoever to tie any specific product or method to all elements of any

allegedly infringed patent claim.” Pls.’ Mot. 20 [#79].

       Plaintiffs’ pleading requirement is to “state a claim to relief that is plausible on its

face” and to do so in a manner that “give[s] the defendant fair notice of what the . . . claim is and




10
   In addition to the arguments raised by Plaintiffs, the court also noted at oral argument that the
Licensing Agreement provided BBPOS some residual rights to institute litigation for
infringement of the Licensed Patents. See Licensing Agreement at 14, ¶ 4.4 [#78-1]. As the
Federal Circuit wrote in Alfred E. Mann Found., beyond the exclusive right to practice the
patent, “the nature and scope of the exclusive licensee’s purported right to bring suit, together
with the nature and scope of any right to sue purportedly retained by the licensor, is the most
important consideration.” 604 F.3d at 1361 (Fed. Cir. 2010) (internal citations omitted). Here,
the Licensing Agreement granted to ROAM the “first right . . . to institute, prosecute, and control
legal proceedings and/or administrative proceedings” in the case of infringement or
misappropriation. Licensing Agreement at 14, § 4.4 [#78-1] (emphasis added). Furthermore, the
Licensing Agreement provides BBPOS with limited rights with regards to lawsuits brought by
ROAM against infringers. Namely, BBPOS would have the right to notice of any proceedings,
and the right to “participate in such proceedings with its own counsel, at its sole cost and
expense.” Id. All proceeds from any infringement action would remain with ROAM. Id. While
the limited rights to bring suit retained by BBPOS presents a closer issue, the Federal Circuit has
held similarly structured reservations to be in accordance with a grant of “all substantial rights.”
Compare Speedplay, Inc. v. Bebop, Inc., 211 F.3d 1245, 1251 (Fed. Cir. 2000) (holding “all
substantial rights” granted where grantor retained right to bring infringement suit if licensee did
not initiate suit within 3 months, did not provide grantor right over management of infringement
action, and, as here, held a right to sublicense the Licensed Patents so as to render any reserved
right to sue for infringement illusory) with Abbott Labs. v. Diamedix Corp., 47 F.3d 1128, 1132
(Fed. Cir. 1995) (holding that licensee did not hold “all substantial rights” where licensee could
not manage an infringement action in a manner that would not “prejudice or impair the patent
rights in connection with such prosecution or settlement”).



                                                  12
         Case 1:19-cv-11457-IT Document 137 Filed 02/03/21 Page 13 of 13




the grounds upon which it rests.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)); Twombly, 550 U.S. at 555. Pleading

requirements are no different in cases alleging patent infringement. See Disc Disease Sols. Inc. v.

VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (reversing a district court’s grant of a

motion to dismiss where the Circuit found that the complaint and attachments were “enough to

provide [defendant] fair notice of infringement of the asserted patents”).

       Here, the allegations in the Second Amended Counterclaims [#78] satisfy Fed. R. Civ. P.

8(a)(2) under the standard set forth by the Supreme Court. Ingenico Inc. has identified the

specific products sold by BBPOS and AnywhereCommerce that it contends to infringe upon

Ingenico Inc.’s asserted patent rights. See Am. Countercls. ¶¶ 102–04 [#78]. Ingenico Inc. has

also identified the specific claims of the Asserted Patents that it contends Plaintiffs are

infringing. Id. Furthermore, there is nothing implausible about Ingenico Inc.’s allegations. In

sum, the allegations put Plaintiffs on notice of the claims and Plaintiffs can now defend them on

the merits.

IV.    Conclusion

       For the reasons set forth above, Plaintiffs’ Motion to Dismiss Count VIII of Defendant

Ingenico Inc.’s Second Amended Counterclaims [#79] is DENIED.

       IT IS SO ORDERED.

Date: February 3, 2021
                                                                       /s/ Indira Talwani
                                                                       United States District Judge




                                                  13
